 DALLAS CITY PACKING COMPANY63that Divoll possesses the attributes of a supervisor described in Sec-.tion 2 (11) of the Act. Accordingly, as it appears that Divoll spendsa substantial portion of his time selling automobiles, we shall includehim in the unit.?We find that all new and used car salesmen at the Employer'sDenver, Colorado, establishment, excluding all other employees, officeclerical employees, service salesmen, parts and accessories salesmen,guards, watchmen, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM* took no part in the consideration of the above,Decision and Direction of Election.7 As we do not rely on appendix A of the Petitioner's brief in determining the unit place-ment of Herbert Divoll, it is unnecessary for us to rule on the Employer's motion to strikethat portion of the Petitioner's brief.DallasCityPacking CompanyandLocal 528, Amalgamated Meat,Cutters and Butcher Workmen of North America, AFL.CaseNo. 16-CA-791. April 8,1955DECISION AND ORDEROn February 9, 1955, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the additions and modificationsnoted below :1.The Respondent is engaged, at Dallas, Texas, in the slaughteringof cattle and hogs and the sale and distribution of beef and pork prod-ucts.During 1954 it purchased more than $4,000,000 worth of live-stock all from within the State of Texas and it purchased $18,000worth of spices which was shipped to its plant from outside the State.112 NLRB No. 12. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the same period, it sold products valued in excess of $5,000,000all of which were sold to customers within Texas except about $200,000worth of hides which were sold and shipped to customers outsideTexas.The Respondent contends that because its only out-of-State ship-ments consist of hides, which are a byproduct of its meat packing busi-ness, the Board does not have jurisdiction herein.We do not agree.Although the hides are a byproduct of the Respondent's principaloperation, this fact alone does not prevent the Board from consideringfor jurisdictional purposes the sale of a byproduct in relation to thetotal commerce of an employer. I Furthermore, where a subsidiaryand related process constitutes anintegral partof the main operation,the Board has viewed the entire operation as the basis for applying itsjurisdictional standards. 2 In so doing, the Board has asserted juris-diction, even though the necessary volume of commerce has been sup-plied primarily through the subsidiary operation.'In applying the foregoing principle to the instant proceeding, wethink it clear that the Respondent's hide operation constitutes theinitial step and therefore an integral part of its principal meat pack-ing business at the Dallas City plant.Therefore, as the Respondentduring 1954 shipped from its Dallas City plant about $200,000 worthof products (hides) outside the State of Texas, we find, as did the TrialExaminer, that the Respondent is engaged in commerce within themeaning of the Act and further that such commerce satisfies theBoard's requirement for the assertion of jurisdiction. 4.2.The Respondent contends that the Board acted arbitrarily andcapriciously by refusing to set aside the representation election in-volved herein and that the Board also violated the Fifth Amendmentby refusing to grant a hearing on the issues raised by the Respondent'sexceptions to the Regional Director's report on the conduct of the elec-tion.In its supplemental decision, 5 the Board found, under estab-lished Board precedents, that the Respondent's objections and its ex-ceptions to the Regional Director's report on conduct of the electionraised no substantial or material issues.Accordingly, the Board de-i Simplot Fertilizer Company,100 NLRB 771; seeConsumers Power Co v N L R. B ,113 F. 2d 38(C. A 6). The casesSchechter Poultry Corporation v. United States,295U. S. 495; N.L. R.B. v. Shawnee Milling Company,d/h/a Pauls Valley Milling Company,184 F. 2d 57 (C. A. 10);N. L R. B. v. Santa Cruz Fruit PackingCo, 91 F. 2d 790 (C A. 9),which are relied on by the Respondent,are inapplicable as they are distinguishable ontheir facts2 Simplot Fertilizer Company, supraThe integrated nature of the hide and meat pack-ing operations is indicated by the fact that both operations are conducted in adjacentbuildings under the same immediate supervision and that the single hide employee wouldappear to be included in the unit established for the production and maintenance employeesat the Dallas City plant.(3M & F Distributing Company, 97NLRB 999.4Jonesboro Grain Drying Cooperative,110 NLRB 481.5Dallas City Packing Company,110 NLRB 8. DALLAS CITY PACKING COMPANY65clined to order a hearing or set the election aside, and certified theUnion.We hereby reaffirm our supplemental decision in the repre-sentation proceeding and find no merit in the Respondent's presentcontentions.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, Dallas City Packing Company,its officers, agents, successors, and assigns, shall1.Cease and desist from :(a)Refusing to bargain collectively with Local 528, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL, as theexclusive representative of all employees in the appropriate unit, withrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.(b) In any manner interfering with the efforts of the above-namedlabor organization to bargain collectively with the Respondent on be-half of the employees in the appropriate unit.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named labororganization as the exclusive representative of all employees in theappropriate unit, and embody any understanding reached in a signedagreement.(b)Post at its place of business in Dallas, Texas, copies of the noticeattached hereto and marked "Appendix." 6 Copies of such notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the Respondent's authorized representative,be posted immediately upon receipt thereof, in conspicuous places, in-eluding all places where notices to employees are customarily posted,and maintained by it for at least sixty (60) consecutive days there-after.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any other ma-terial.(c)Notify the Regional Director for the Sixteenth Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.MEMBER LEEDOM took no part in the consideration of the above De-cision and Order.6In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL bargain collectively upon request with Local 528,Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL, as the exclusive representative of all employeesin the bargaining unit described below, with respect to grievances,labor disputes, wages, rates of pay, hours of employment and otherconditions of employment, and if an understanding is reached,embody such understanding in a signed agreement.The bargain-ing unit is:All production and maintenance employees, including jani-tors, porters, cleanup men, and truckdrivers, but excludingoffice clericals, outside salesmen, cattle buyers, professionalemployees,guards,watchmen,working foremen, plantmanager, superintendent, partners, and all other supervisorsas defined in the Act.WE WILL NOT in any manner interfere with the efforts of theabove-named labor organization to bargain collectively with us, orrefuse to bargain with it, as the exclusive representative of allour employees in the bargaining unit set forth above.DALLAS CITY PACKING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the National LaborRelations Board, and an answer having beenfiled by theabove-named Respondent,a hearing involving allegations of unfair labor practices in violation of Section 8 (a)(1) and (5) of the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act, was held in Dallas, Texas, on January 25, 1955, before the duly desig-nated Trial Examiner.In substance,the complaint alleges and the answer admits that since on or aboutNovember 22, 1954, the Respondent has refused to bargain collectively with theUnion as the exclusive representative of its employees in a unit found by the Boardto be appropriate.The complaint further alleges and the answer denies that theRespondent,by such refusal,has interfered with, restrained,and coerced employeesin the exercise of rights guaranteedby the Act.At the hearing all parties were represented,were afforded full opportunity to beheard,to examine and cross-examine witnesses, to introduce evidence pertinent to theissues, to argue orally upon the record, and to file briefs.Argument and the filingof briefs were waived. DALLAS CITY PACKING COMPANY67Upon the entire record in the case, and from his observation of the witnesses, theTrial Examinermakesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDallas City Packing Company is a copartnership composed of Milton Rubin,Rose Rubin,Herman Waldman, and Bernice Rubin Waldman, doing business underthat trade name by virtue of the laws of Texas, with its principal office and plant inDallas, Texas,where it is engaged in the slaughtering of cattle and the manufacture,sale, and distribution of beef and pork products. In the course of its business, duringthe year 1954, it purchased livestock, cattle, and hogs valued at more than$4,000,000.During this period it purchased spices and other materials valued at about$18,000which were shipped in interstate commerce to its Dallas plant.During the sameperiod it sold products valued at more than$5,000,000, of which total about 4percent in value was shipped in interstate commerce from its Dallas plant to pointsoutside the State of Texas.Despite the Respondent's contention to the contrary,it is found that it is engagedin commerce within the meaning of the Act.'II.THE LABOR ORGANIZATION INVOLVEDLocal 528, Amalgamated Meat Cutters and Butcher Workmen of North America,AFL, is a labor organization admitting to membership employees of the Respondentat its Dallas plant.III.THE UNFAIR LABOR PRACTICESFollowing a Board election the Board found, on September 21, 1954, in its Sup-plemental Decision and Certification of Representatives of that date, that the above-named Union is the exclusive representative of all the employees in an appropriateunit for the purposes of collective bargaining.That unit was described in its pre-viously issued Direction of Election as:All production and maintenance employees of the Employer at its Dallas,Texas, plant including janitors, porters, cleanup men, and truckdrivers,but ex-cluding office clericals, outside salesmen, cattle buyers, professional employees,guards, watchmen,working foremen,plant manager,superintendent,partners,and all other supervisors as defined in the Act.In its answer the Respondent admits the appropriateness of the unit.On November 19, 1954, after the certification, a representative of the Uniontelephoned to one of the Respondent's partners,Herman Waldman,and asked fora meeting to negotiate a contract.Waldman said he wished first to consult withhis counsel.On November 22, Waldman sent the following letter to the Union:It has been our position all along that the election was invalid,and that you arenot the bargaining representative of our employees.The National Labor Relations Board has refused to set aside the election.Weare advised that we cannot appeal from this order to the courts.Since we are firmly of the belief that the board has erred not only as set outabove but because we are not under their jurisdiction we must respectfullydecline to bargain with you.The' foregoing letter, as well as the admission in the answer,establishes and itisfound that since November 22, 1954, the Respondent has refused to bargainwith the Charging Union.Itappears needless here to describe the Respondent'sdispute with the Board.The Board is obviously aware of its own rulings in the representation case, and thei In its Decision and Direction of Election,issued June22, 1954,in Case No. 16-RC-1458,the Boardfound that the sane"Employer is engaged in coninierce within the meaning ofthe National Labor RelationsAct " At thehearing in this case, the Respondent contended,in effect,(1) that onlyhides,a claimedbyproduct,were shippedoutsidethe State of Texas ;(2) only one individual,in a sepaiate building,handles the hides;and (3)that becauseof this situation the Respondent may not be held tobe engagedin commerceOther con-vincing evidence,however,establishes clearly that the cattle do not arrive at the Respond-ent's plantwiththeir hides already detached,for ininiediatestoring in a separate buildingSeveral employees actually take part in the process of removing and storing those hidesfor shipment369028-56-vol112- 6 68DECISIONSOF NATIONAL LABOR RELATIONS BOARDTrialExaminer clearly is not empowered to overrule such rulings.No new issuewas raised at the hearing before the Trial Examiner which,so far as the documentsin evidence show, has not already been considered and passed upon by the Board.The TrialExaminer therefore concludes and finds that since November22, 1954,the Respondent has refused to bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriate unit, and that by such refusalithas interferedwith,restrained,and coerced its employees in the exercise of rightsguaranteedby the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondent has engaged in the unfair labor practiceof refusing to bargain collectively with the chosen representative of its employees.Itwill therefore be recommended that it cease and desist therefrom and from likeand related conduct. It will be further recommended that the Respondent bargaincollectively,upon request,with the Union as the exclusive representative of itsemployees in the aforesaid appropriate unit.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 528,AmalgamatedMeatCutters andButcherWorkmen of NorthAmerica, AFL,isa labor organization within the meaning of Section 2 (5) of theAct.2.All production and maintenance employees of the Respondent at its Dallas,Texas, plant,including janitors, porters, cleanup men, and truckdrivers,but exclud-ing office clericals, outside salesmen, cattle buyers, professional employees,guards,watchmen,working foremen,plant manager,superintendent,partners,and all othersupervisors as definedin the Act,constitute a unit appropriatefor thepurposes ofcollective bargaining within the meaningof the Act.3.Local528,AmalgamatedMeat Cuttersand Butcher Workmen of NorthAmerica, AFL, was, onNovember 19, 1954, and at all times since then has been,the exclusive representative of all employees in the aforesaid unit for the purposesof collective bargaining within the meaning of Section 9(a) of the Act.4.By refusing on andafterNovember 22, 1954,to bargaincollectivelywiththe aforesaidUnionas the exclusive representative of all employees in the appropri-ate unit, the Respondent has engaged in and is engaging in an unfair labor practicewithin the meaning of Section8 (a) (5) of the Act.5.By the aforesaid unfair labor practice,the Respondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Sec-tion 7of the Act, therebyengaging in an unfair labor practice within the meaningof Section8 (a) (1) of the Act.6.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Latrobe Foundry Machine & Supply Co.andUnited Electrical,Radio & Machine Workers of America(UE), Petitioner.CaseNo. 6-RC-1515.April 8, 1955ORDEROn March 18, 1955, the Board issued a Decision and Direction ofElection i in the above-entitled proceeding.Thereafter, on March1 111 NLRB 1010.112 NLRB No. 22.